PER CURIAM.
Paul E. Wright seeks review of the order denying his motion to correct illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a). We affirm. In his motion, Wright raised two claims for relief. Wright claims that his twenty-year minimum mandatory sentences imposed on counts one and two pursuant to a negotiated plea agreement are illegal because the trial court failed to determine that Wright actually had possession of the weapon during the commission of the charged offenses. We affirm the posteonviction court’s denial of this claim because Florida Rule of Criminal Procedure 3.850 rather than rule 3.800(a) is the proper procedural vehicle for Wright to challenge his minimum mandatory sentences imposed pursuant to a negotiated plea agreement. See State v. Mancino, 705 So.2d 1379 (Fla.1998). The postconviction court’s denial of this claim is affirmed without prejudice to any right that Wright may have to file a timely, facially sufficient rule 3.850 motion to vacate the judgment and sentence. See Jolly v. State, 392 So.2d 54 (Fla. 5th DCA 1981).
AFFIRMED.
ALTENBERND, WHATLEY, and WALLACE, JJ., Concur.